IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,347




EX PARTE NATHANIEL DYWANE CLARK, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 96180 IN THE CRIMINAL DISTRICT COURT
FROM JEFFERSON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to 50 years years’ imprisonment.  The Ninth Court of Appeals affirmed his conviction.
Clark v. State, No. 09-07-00256-CR (delivered April 1, 2009).  
            Applicant contends that he was denied the right to file a pro se petition for discretionary
review.  Specifically, he claims that he never received any correspondence from his attorney
informing him that his conviction had been affirmed or notifying him of his right to file a petition
for discretionary review. We remanded this application to the trial court for findings of fact and
conclusions of law.
            The trial court entered findings of fact and conclusions of law that although it appears
counsel mailed a letter to Applicant explaining that his conviction had been affirmed and informed
him of his right to file a  pro se petition for discretionary review, Applicant never received said letter.
Specifically, the mail logs from the Texas Department of Criminal Justice unit where Applicant was
housed when his conviction was affirmed show no record that Applicant received any legal mail
during the thirty days following the Court of Appeals’ opinion in Applicant’s direct appeal.  The trial
court recommends that relief be granted.  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Ninth
Court of Appeals in Cause No. 09-07-00256-CR that affirmed his conviction in Case No. 96180
from the Criminal Judicial District Court of Jefferson County.  Applicant shall file his petition for
discretionary review with the Ninth Court of Appeals within 30 days of the date on which this
Court’s mandate issues.
 
Delivered: May 12, 2010
Do not publish